Citation Nr: 0940784	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral 
neuropathy of the upper extremities.

3.  Entitlement to service connection for bilateral 
neuropathy of the lower extremities.

4.  Entitlement to an initial rating higher than 20 percent 
for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran now resides in Alabama, so the matter is now 
handled by the RO in Montgomery, Alabama.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserted in a statement in support of his claim 
received in March 2007 that he wants to testify before a 
Veterans Law Judge.  To date, the Veteran has not yet had a 
hearing before a Veterans Law Judge.

Under 38 C.F.R. § 20.703, a Veteran can request a hearing 
before the Board of Veterans' Appeals at a Department of 
Veterans Affairs field facility when submitting the 
substantive appeal (VA Form 9) or anytime thereafter.  See 
38 C.F.R. § 20.703 (2009). 

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 38 
C.F.R. § 20.704.
	

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Veteran 
wishes to testify before a Veterans Law 
Judge in-person at a VA Regional 
Office, or via videoconference at a VA 
Regional Office.

2.  The RO should take appropriate 
steps to schedule the Veteran for a 
hearing before a Veterans Law Judge at 
the earliest opportunity, following the 
usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002 & Supp. 
2009) and 38 C.F.R. § 20.704.

3.  After the hearing is conducted, or 
in the event the Veteran withdraws his 
request for hearing, or fails to appear 
at the scheduled hearing, the case 
should be returned to the Board.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. 

The Veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

